Citation Nr: 1514386	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, not otherwise specified.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to August 1988 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and January 2015 rating decisions issued by the RO. 

In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and bipolar disorder, not otherwise specified, had onset during active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, not otherwise specified was incurred in service. 38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, not otherwise specified, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014).

Analysis

The Veteran asserts that she has an acquired psychiatric disorder, to include PTSD and bipolar disorder, not otherwise specified, that began during her period of service and that she has experienced symptoms related thereto since that time.

A February 1988 service treatment record documents that the Veteran was experiencing stress. On examination she was upset and crying. The assessment was anxiety/adjustment disorder. 

Subsequent to service, private treatment records document treatment for bipolar disorder, panic disorder and PTSD. The report of an October 2007 VA examination reflects diagnoses of PTSD with panic attacks and bipolar disorder, not otherwise specified. The Veteran reported that she was raped and physically assaulted when she was in college. She reported that told her mother about the incident and her mom blamed her. Accordingly, she did not talk to anyone else about the incident and avoided relationships and situations that remind her of sexual trauma. Shortly thereafter, she joined the military. She denied a history of disciplinary actions while in the military. She reported that in the military she was subjected to sexual and racial harassment on a daily basis but she was not sexually assaulted during her period of military service. She reported that she sought treatment for stress related problems during service but she didn't go often because she was taught not to complain.

After service, she completed her degree in electronic data processing and obtained employment at Raytheon as a software engineer. She reported that while at Raytheon she was constantly sexually harassed. On a personal level, she had never been married and indicated that her last relationship was in 1995. She had an adult son (22) with whom she had a close relationship. She lived with her son in an apartment and he took care of the household responsibilities. She left the house to attend appointments with her psychologist and psychiatrist but otherwise mostly stayed at home in bed with the lights off and did not have much interest in doing anything other than staying at home in the dark.

The psychologist noted that the Veteran received treatment during her military service for stress-related problems which most likely resulted from being sexually harassed and was diagnosed with adjustment disorder. The psychologist concluded that although sexual harassment did not meet criterion A for PTSD, it is likely that the Veteran developed PTSD when she was raped a few months prior to her enlistment. The psychologist explained that it was likely that the sexual harassment that she experienced in the military exacerbated her trauma-related symptoms although she was not diagnosed at that time. The psychologist also noted that the Veteran's trauma-related symptoms were further exacerbated by the sexual harassment she experienced on the job subsequent to service.

The report of April 2013 VA examination reflects diagnoses of PTSD with panic attacks and bipolar disorder, not otherwise specified. The Veteran's reported history was unchanged from previous reports. The psychologist noted review of the claims file and concluded that the service treatment records at least as likely as not support the occurrence of military sexual harassment/racial harassment. The psychologist noted that the Veteran had received mental health treatment in service for diagnosed adjustment disorder. The psychologist observed that although the Veteran's diagnosis of PTSD initially appears to be at least as likely as not aggravated by service, it should be noted that she enlisted in the military in 1987 and was initially treated for mental health problems in early 1988. Thus, the evidence at least as likely as not shows that the Veteran had a mental health disorder; however, she was in the military for several months prior to its initial manifestations. Therefore, the psychologist indicated that the presumption of soundness attaches rather than this being a case of aggravation of a preexisting mental health disorder. The psychologist determined that the Veteran's current diagnoses of PTSD and bipolar disorder, not otherwise specified were not new/separate diagnoses but rather represented a progression of her in-service diagnosis of adjustment disorder. Thus, the psychologist opined that the Veteran's current psychiatric disabilities were at least as likely as not due to events of service.

The report of May 2014 VA examination reflects that the psychologist found that the evidence "consistently" attributed the Veteran's diagnosed PTSD to a pre-military sexual assault. Thus, the psychologist concluded that the Veteran's currently diagnosed psychiatric disorders were not due to the report of harassment during military service or to the noted in-service psychiatric treatment on one occasion. The psychologist explained that the evidence showed that the Veteran's discharge from service was reportedly related to her mother's attempt to obtain custody of her son as documented in the "sole parents" reason for discharge documented on her form DD-214. The psychologist found no evidence to support any relationship between the Veteran's mental health symptoms and her military discharge. The psychologist noted that the Veteran finished her degree after her discharge and worked at Raytheon until she began reporting sexual harassment. However, the psychologist observed that the private treatment records that documented her complaints of work-related sexual harassment did not discuss any prior sexual harassment during college or military service.

The psychologist concluded that the key issue was whether the evidence showed exacerbation of the Veteran's PTSD symptoms during military service. To that end, the psychologist noted that the Veteran's performance records showed no history of conduct problems, deficiencies in service or other behavioral dysregulation; rather, the psychologist found that her military record demonstrated intact and perhaps superior occupational and social functioning. The psychologist found that the diagnosis of anxiety and adjustment disorder during service represented the natural course of PTSD. The psychologist found no evidence that would be consistent with mental health difficulties that would be associated with disturbances beyond the natural course of PTSD during the Veteran's military service. Thus, the psychologist opined that the Veteran's preexisting PTSD was less likely than not exaggerated beyond its natural course by any identifiable in-service injury or event.

In this case, the Board finds that service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder is warranted. Here, there are current acquired psychiatric disorders. Further, the Veteran has provided competent and credible lay assertions of in-service emotional stress and a February 1988 service treatment record confirms a diagnosis of anxiety/ adjustment disorder. Thus, the record establishes that the Veteran suffered from an acquired psychiatric disorder in service. The only remaining question is whether current acquired psychiatric disorders are related to the acquired psychiatric disorder documented in service.

The Board is aware that in the May 2014 report of VA examination, the psychologist found that the evidence "consistently" attributed the Veteran's diagnosed PTSD to a pre-military sexual assault. The psychologist noted that the Veteran's military performance records showed no history of conduct problems, deficiencies in service or other behavioral dysregulation; rather, her military record demonstrated intact and perhaps superior occupational and social functioning. Further, the psychologist found that the diagnosis of anxiety and adjustment disorder during service represented the natural course of PTSD. Accordingly, the psychologist opined that the Veteran's preexisting PTSD was less likely than not exaggerated beyond its natural course by any identifiable in-service injury or event.

However, the Board notes that in the equally competent April 2013 report of VA examination, the psychologist determined that the service treatment records at least as likely as not support the occurrence of military sexual harassment/racial harassment. The psychologist noted the in-service diagnosis of adjustment disorder and determined that was the initial manifestation of a psychiatric disorder. The psychologist determined that the Veteran's current diagnoses of PTSD and bipolar disorder, not otherwise specified were not new/separate diagnoses but rather represented a progression of her in-service diagnosis of adjustment disorder and opined that the Veteran's current psychiatric disabilities were at least as likely as not due to events of service.

Further, the Board also notes that in the October 2007 report of VA examination, the psychologist concluded that it was likely that the Veteran developed PTSD when she was raped a few months prior to her enlistment. However, the psychologist found that it was likely that the sexual harassment that she experienced in the military exacerbated her symptoms. 
 
Thus, the Board finds that the evidence is essentially in equipoise in showing the Veteran's current acquired psychiatric disorder onset in service (or to the extent that it preexisted, was aggravated during service).  In such cases, reasonable doubt is resolved in the appellant's favor. In resolving all reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, not otherwise specified is warranted. 38 C.F.R. § 3.102.

  
ORDER
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, not otherwise specified is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a left shoulder disability, in February 2015, the Veteran submitted correspondence expressing disagreement with the January 2015 rating decision that denied the claim. To date, however, the RO has not issued a statement of the case (SOC) regarding these particular issues in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board with respect to this particular issue only if the Veteran perfects her appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the issue of entitlement to service connection for a left shoulder disability. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


